 

Exhibit 10.2

 

Attn:Brad Hansen
Chief Executive Officer
EnSync, Inc.
N88 W13901 Main St., Suite 200 Menomonee Falls, WI 53051

 

August 23, 2018

 

Re.:Finder’s Agreement

 

Dear Mr. Hansen:

 

The undersigned, Network 1 Financial Securities, Inc. a Texas Corporation and
broker/dealer registered with the U.S. Securities & Exchange Commission (“SEC”)
and member of the Financial Industry Regulatory Authority (“FINRA”), hereinafter
referred to as “Finder”, is pleased to act as an Finder on a “best efforts”
basis in connection with the Company’s private placement or public offering of
equity (the “Securities”) to be offered by EnSync, Inc. (the “Company”) during
the term (the “Services”) in one or more financing transactions (each a
“Financing Transaction”).

 

1.Services

 

Beginning and effective as of the date of this agreement, the Company hereby
engages Network 1 Financial Securities, Inc. as exclusive Finder for Financing
Transactions for a period of six (6) months (the “Term”). In connection with the
foregoing, the Finder shall assist the Company with preparations for the
Financing Transaction, introduce the company to prospective investors and assist
the company in consummating one or more Financing Transactions. The term of this
agreement may be extended by mutual agreement.

 

2.Compensation

 

In the event the Company consummates a Financing Transaction involving
Securities within the Term as a result of Finder’s efforts made during the Term,
the Company shall pay Finder the following fee (the “Finder’s Fee”):

 

(i)Retainer Fees: Upon execution of this agreement, the Company shall pay Finder
a cash retainer fee of $25,000. The retainer fees shall not be creditable to any
other fees payable hereunder.

 

(ii)Cash Success Fee: Upon and simultaneous with the closing of a Financing
Transaction (the “Closing”), the Company shall pay Finder a fee equal to seven
percent (7%) of the gross proceeds for each Financing Transaction. For the
avoidance of doubt, the gross proceeds shall include all proceeds for each
Financing including investors introduced by the Finder and investors known to
the Company in any other way.

 

 1 

 

 

In the event of multiple Closings, the Finder’s fee will be paid pro rata as the
proceeds are received by the Company.

 

The Finder shall also be paid the same percentage commission on any other
Company financing arranged with investors who were introduced to the Company by
the Finder within twelve (12) months after the Closing or termination of this
agreement whichever is the earlier.

 

3.Expenses.

 

The Company and the Finder will each bear their own expenses with respect to the
transaction unless otherwise mutually agreed upon in advance.

 

4.Reliance on information Supplied.

 

In the performance of its services hereunder, the Finder (i) will use and rely
on the accuracy and completeness of the documents filed by the Company pursuant
to the Securities Exchange Act of 1934, as amended (the “Public Information”),
(ii) is not responsible for, and has no obligation to independently verify the
accuracy or completeness of any information furnished by the company to it or to
any third person introduced by Finder to the company in the course of performing
the Services, OR the Public information, (iii) has no obligation to undertake an
independent evaluation, appraisal, or physical inspection of any assets or
liabilities of the Company, and (iv) will assume that any financial forecast
furnished to or discussed with Finder by authorized representatives of the
Company have been reasonably prepared and reflect then currently available
estimates and judgment of the Company’s management.

 

5.Covenants, Representations and Warranties

 

a.The Company will reasonably promptly furnish Finder, from time to time, such
information concerning the Company, its business, financial condition, plans,
and projections as Finder reasonably requests in order to assist Finder in the
performance of the Services.

 

b.If any event shall occur or condition exist as a result of which it is
necessary or advisable, in the opinion of the Company or Finder, to amend or
supplement any information previously furnished by the Company in order that the
information does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading, the Company will promptly prepare and furnish to Finder and the
public, if applicable, amendments or supplements to the information previously
furnished.

 



 2 

 

 

c.The Company will advise Finder reasonably promptly of (i) the occurrence of
any event or the existence of any condition known to the Company referred to in
paragraph (b) of this Section 4, (ii) such other information concerning the
business and financial condition of the Company as Finder may from time to time
reasonably request, (iii) the receipt by the Company of any communication from
any regulatory authority concerning the Company, and (iv) the commencement of
any lawsuit, proceeding or regulatory action to which the Company is a party or
which might materially affect the business or condition of the Company or the
performance by Finder of the Services.

 

d.In the event the Company shall enter into any Financing Transaction, it will
deliver, or cause to be delivered, to Finder a copy of each agreement that the
Company proposes to enter into regarding a Financing Transaction.

 

e.During any period in which Finder shall perform services hereunder, Finder
(i) will keep, and cause its officers, directors, shareholders, employees,
agents and representatives to keep, all material non-public information
concerning the Company and any of its affiliates confidential, (ii) shall not
trade its stock in the Company based upon any material non-public information or
take any short position in the Company’s stock or otherwise do anything that
could have an adverse effect on the Company’s stock, and (iii) conduct itself in
such a manner to be consistent with each exemption from registration under the
Securities Act of 1933 and state blue sky laws that the Company intends to rely
on for each Financing Transaction.

 

6.Intentionally left blank

 

7.Notices.

 

8.Communications.

 

All communications hereunder shall be in writing and shall be mailed or
delivered (a) to the Company, attention: Brad Hansen, N88 W13901 Main St., Suite
200 Menomonee Falls, WI 53051 and (b) to Finder, at its offices at

 

The Galleria, 2 Bridge Avenue, Suite 241

Red Bank, New Jersey 07701

Attention: Damon Testaverde

Fax: 732-758-6671.

 

9.Termination.

 

Finder’s services hereunder may be terminated by the Company or Finder upon 30
days prior written notice without liability or continuing obligation of the
Company or Finder, except that Finder shall be entitled to the fees payable
pursuant to section 2 (Compensation) as a result of services rendered prior to
the date of termination shall become immediately payable in full, hereof shall
remain operative and in full force and effect regardless of any termination. If,
for one year following the termination or expiration (whichever comes later) of
the agreement, a transaction or placement is consummated with the customers
introduced by the Finder, then the Company will pay the Finder, specified above
in section 2- Compensation, promptly upon the closing of each such transaction
or placement.

 



 3 

 

 

10.Indemnity

 

The Company shall indemnify Finder in accordance with Annex- A attached hereto.

 

11.Miscellaneous

 

a.Finder is not an expert on, and shall not render opinions regarding, legal,
accounting, and regulatory or tax matters. The Company shall consult with its
other professional advisors concerning these matters before undertaking any
Financing Transaction.

 

b.No waiver, amendment or other modification of this Agreement shall be
effective unless in writing and signed by each party to be bound. This Agreement
shall inure to the benefit of and be binding on the Company, Finder and their
respective successors and assigns. This Agreement constitutes the entire
agreement between the Company and Finder with respect to the subject matter
hereof and supersedes any and all other prior or contemporaneous agreements,
either oral or written, between the Company and Finder with respect to the
subject matter hereof.

 

c.In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall hereunder not in any way be affected or
impaired thereby.

 

d.The Company has retained Finder to act as an independent contractor, and any
duties of Finder arising out of its engagement shall be owed solely to the
Company and to no other party.

 

e.This Agreement shall be governed by, and construed and interpreted in
accordance with the laws of the State of New York.

 

f.Each of Finder and the Company waives all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of this Agreement.

 

 4 

 

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below, whereupon this Agreement and
your acceptance shall constitute a binding agreement between us.

 

Very truly yours,

 

Network 1 Financial Securities, Inc.

 

By: /s/ Damon D. Testaverde     Damon D. Testaverde     Managing Director  

 

Accepted and agreed to as of

the date first above written:

 

EnSync, Inc.

 

By: /s/ Brad  Hansen     Brad Hansen     Chief Executive Officer  

 

 

 

 

ANNEX A

 

The Company shall indemnify the Finder and its affiliates and their respective
directors, officers, employees, representatives, agents and controlling persons
(Finder and each such person being an "Indemnified Party") from and against any
and all losses, claims, damages and liabilities, joint or several, to which such
Indemnified Party may become subject under any applicable law, or otherwise, and
related to, arising out of, or in connection with any untrue statement or
alleged untrue statement of a material fact contained in any document furnished
or made available by the Company (directly, through Finder, or otherwise), or
the omission or the alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, and will reimburse each Indemnified Party
for all reasonable expenses (including counsel fees and expenses) incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party and whether or not such claim, action or
proceeding is initiated or brought by or on behalf of the Company.

 

The Company will not settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification could be sought under this Annex A (whether or not Finder or any
other Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.

 

If Finder or any other Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company not
resulting from the acts/omissions of Finder, the Company will reimburse Finder
for all reasonable expenses incurred in connection with such party's appearing
and preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of its legal counsel.

 

Unless expressly modified, the provisions of this Annex A shall continue to
apply and shall remain in full force and effect regardless of any modification
or termination of the engagement or Agreement or the completion of Finder’s
services thereunder.

 

 

 